Citation Nr: 0501363	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  02 21-111	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to a higher rating for depression, currently 
evaluated as 50 percent disabling.

4.  Entitlement to a compensable rating for gouty arthritis.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1962 to 
December 1969.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veteran's claims for service 
connection for right and left shoulder disabilities; his 
claims for increased ratings for depression, gouty arthritis, 
and residuals of a right knee injury; and his claim for a 
TDIU.  He filed a timely appeal.  Subsequently, in October 
2004, the RO issued a decision assigning a 100 percent rating 
effective from June 2003, and a 30 percent rating from August 
2004 for the residuals of his right knee injury.  In November 
2004, he indicated he was satisfied with that decision, and 
withdrew his appeal concerning the right knee.  He has 
continued to appeal all remaining issues.

Unfortunately, because further development is needed before 
the Board can make a decision, this appeal is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The veteran submitted copies of a December 2001 award letter 
and favorable decision from the Social Security 
Administration (SSA).  These documents indicate he was 
granted disability benefits retroactively effective from 
September 1999.  The presiding Administrative Law Judge (ALJ) 
determined the veteran had the following severe impairments:  
osteoarthritis of the knees and feet, bilaterally; 
depression; status post-right shoulder arthroscopy; and a 
narcissistic personality disorder.  

The record also shows the veteran was formerly employed by 
the SSA as an ALJ.  He was suspended from practicing law 
because he removed records from his aunt's estate, failed to 
comply with orders of the probate court, and took $9,500 from 
the estate for his own personal use.  The Supreme Court of 
South Carolina suspended him for 9 months beginning in August 
1999.

The SSA's records regarding these matters are obviously 
highly relevant.  These records include, but are not limited 
to, medical records and evaluations, transcripts of hearings, 
and all attachments referenced in the ALJ's December 2001 
opinion.  The Veterans Assistance Claims Act (VCAA) requires 
VA to assist the veteran in obtaining records in the custody 
of a Federal department or agency, which necessarily includes 
the SSA.  38 C.F.R. § 3.159(c)(2); See, too, Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  A remand is necessary so 
an attempt can be made to obtain his records from the SSA.

The VCAA and implementing regulations also require VA to 
notify the veteran of any information, including medical or 
lay evidence, not previously provided to the Secretary that 
is necessary to substantiate the claims.  As part of the 
notice, VA is to specifically inform him of which portion of 
the evidence is to be provided by the him and which part 
VA will attempt to obtain on his behalf.  38 U.S.C.A. § 
5103(a); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) revisited the requirements imposed 
upon VA by the VCAA.  The Court held that VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at *23.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

In this case, the RO did not provide VCAA notice for the 
veteran's claim for a higher rating for depression, and his 
claim for a TDIU.  So a remand is necessary to correct this 
due process deficiency.  

In addition, since the last VA examinations for depression, 
and for gouty arthritis, were in September 2002, over 2 years 
ago, and the veteran claims those conditions have worsened; 
new examinations are needed to adequately assess the severity 
of these service-connected disabilities.  See 38 U.S.C.A. 
§ 5103A(d); See Caffrey v. Brown, 6 Vet. App. 377 (1994) 
(examination conducted about two years before the Board's 
decision was too remote to be a contemporaneous examination 
where appellant had presented evidence indicating there had 
been a material change in his condition and that his current 
rating was insufficient).

Because these claims are being remanded for the reasons 
explained above, the claim for a TDIU is also being remanded 
since it is inextricably intertwined.  This also avoids 
piecemeal adjudication of these claims.  See, e.g., Ephraim 
v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  Prior to making any determination on the merits, 
ensure that all notification and development 
action required by the VCAA and implementing VA 
regulations is completed.  In particular, provide 
the veteran with VCAA notice regarding his claim 
for a higher rating for depression, and his claim 
for a TDIU.  Ensure that the new notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
2002) and their implementing regulations, 
especially 38 C.F.R. § 3.159(b) and (c)(2) 
(2004), are fully complied with and satisfied.

*This includes requesting the veteran to provide 
any relevant evidence in his possession 
pertaining to the claims at issue that is not 
currently on file.

2.  Contact the SSA and obtain copies of all 
attachments referenced in that agency's December 
2001 decision concerning the veteran's claim for 
disability benefits.  Also obtain copies of any 
medical records used to make that decision, and 
copies of any hearing transcripts, etc.

3.  Schedule the veteran for appropriate VA 
examinations to assess the severity of his 
depression and gouty arthritis.  

The claims folder is to be made available to the 
examiner, and the examiner is asked to indicate 
that he or she has reviewed the claims folder.  A 
copy of this remand should also be provided.  All 
necessary testing should be done, and the 
examiner should review the results of any testing 
prior to completion of the examination reports.

With regard to assessing the veteran's gouty 
arthritis, the examiner should note whether the 
arthritis is an active process, or whether 
chronic residuals exist.  The examiner should 
then address the appropriate criteria under DC 
5002.  If chronic residuals are present, the 
examiner must note which joints are involved, 
note whether favorable or unfavorable ankylosis 
is present, and provide range of motion studies 
for those joints involved.  The examiner must 
determine whether there are objective clinical 
indications of pain/painful motion, weakened 
movement, premature/excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in terms of 
the degree of additional range of motion loss due 
to such factors.  This includes instances when 
these symptoms "flare-up" or when the affected 
joints are used repeatedly over a period of time.  
And this determination also should be portrayed, 
if feasible, in terms of the degree of additional 
range of motion loss due to these factors.

The examiner should also clarify whether the 
veteran has any instability in his affected 
joints and, if he does, the severity of it 
(e.g., slight, moderate or severe), or episodes 
of locking.

If an opinion cannot be rendered in response to 
these questions, please explain why this is not 
possible or feasible.

The examination reports should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers are 
provided.

4.	Review the claims file.  If any development is 
incomplete, including if the examination reports 
do not contain sufficient information to respond 
to the questions posed, take corrective action 
before readjudication.  38 C.F.R. § 4.2 (2004); 
Stegall v. West, 11 Vet. App. 268 (1998).

5.	Then readjudicate the veteran's claims.  If 
benefits are not granted to his satisfaction, 
prepare a supplemental statement of the case 
(SSOC) and send it to him and his representative.  
Give them time to respond before returning the 
case to the Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




